Citation Nr: 1200610	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to August 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  It is unfortunate that there is an additional delay; however, the Veteran's claims file was, for reasons unknown to the Board, in the office of the service organization representing him for more than three years.  In order to properly address the issue at hand, the Board must have up-to-date medical information.

The most recent VA examination to determine the degree of severity of the Veteran's service-connected PTSD was in May 2007.  Thereafter, in a November 2008 statement the Veteran stated that his PTSD had gotten worse.  Moreover, the medical evidence shows that the Veteran was hospitalized for PTSD from January 2009 to February 2009.  In December 2011 the Veteran's representative requested that the case be remanded for a new VA examination.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his symptoms.  Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims file all outstanding treatment records pertinent to the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's PTSD during the appeal period. 

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

The supporting rationale for all opinions expressed must be provided. 

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

